EXHIBIT 10.66


dukeenergylogoa02.jpg [dukeenergylogoa02.jpg]Melissa H. Anderson
EVP, Administration & CHRO
Duke Energy Corporation
550 South Tryon Street (DEC 48)
Charlotte, NC 28202




phone: 704-382-5600
fax: 980-373-8731




August 4, 2016
Mr. Frank H. Yoho
Piedmont Natural Gas Company, Inc.
4720 Piedmont Row Drive
Charlotte, NC 28210
Dear Frank:
We are looking forward to you joining Duke Energy as Executive Vice President
and President, Natural Gas, reporting to the Chief Executive Officer of Duke
Energy Corporation (“Duke Energy”), following the completion of the merger
transaction contemplated in the Agreement and Plan of Merger by and among Duke
Energy, Forest Subsidiary, Inc. and Piedmont Natural Gas Company, Inc.
(“Piedmont”), dated as of October 24, 2015 (the “Merger Agreement”). Your
initial compensation package, immediately following the Merger (as defined in
the Merger Agreement), will be as follows:
Annual Base Salary:
$490,000
Short-Term Incentive (“STI”) Opportunity:
65% of annual base salary (pro-rated for the portion of the year after the
Merger, assuming the Merger closes in 2016)
Long-Term Incentive (“LTI”) Opportunity:
150% of annual base salary, commencing with the next cycle grant, anticipated in
February, 2017
One-Time Retention Award:
Cash retention award with a value of $2,300,000, which will cliff vest on the
third anniversary of the Effective Time (as defined in the Merger Agreement),
substantially in the form of the attached retention award agreement.

The grant of the one-time retention award is contingent upon your consent to the
terms of this letter agreement, which sets forth your agreement to waive certain
limited rights to terminate your employment for “Good Reason,” as defined in
your Severance Agreement with Piedmont, dated September 4, 2007 (“Severance
Agreement”) and your Performance Unit Award Agreement dated December 10, 2015
granted under the Piedmont Natural Gas Company, Inc. Incentive Compensation Plan
for the performance period beginning November 1, 2015 and ending October 31,
2018, as converted into a Duke Energy stock award pursuant to the Merger
Agreement (“2018 Performance Shares”).





--------------------------------------------------------------------------------




You acknowledge and agree that neither the acceptance of the position described
in this letter agreement nor your continued employment in such position on and
after the Effective Time shall constitute Good Reason for purposes of the
Severance Agreement or your 2018 Performance Shares. Additionally, you hereby
waive any right to terminate your employment for Good Reason under the Severance
Agreement and your 2018 Performance Shares as a result of (i) a change in your
status, position or responsibilities, including your duties, position, reporting
responsibilities, titles or offices, or alteration in the nature or status of
your responsibilities, in connection with becoming the Executive Vice President
and President, Natural Gas; and (ii) a change in your compensation and employee
benefits due to you becoming a participant in Duke Energy’s compensation and
employee benefit plans following the Effective Time; provided that your base
salary, STI opportunity and LTI opportunity is no less than the levels described
above and you participate in compensation plans and employee benefit plans
substantially similar to those of similarly-situated executives of Duke Energy.
This letter agreement shall become effective upon, and subject to the occurrence
of, the Effective Time.
Except as provided in this letter agreement, the Severance Agreement and 2018
Performance Shares shall continue in accordance with their terms, and this
letter agreement does not waive your right to terminate your employment for Good
Reason under the Severance Agreement and 2018 Performance Shares for a reason
other than the specific reasons set forth herein. Please understand your
compensation package with Duke Energy will only become effective upon approval
by the Compensation Committee. Should you have any questions regarding your
proposed employment with Duke Energy, please do not hesitate to contact me.


Sincerely,
DUKE ENERGY CORPORATION


/s/ MELISSA H. ANDERSON____________________________             
Melissa H. Anderson                        Date: August 23, 2016
Executive Vice President, Administration and CHRO


ACKNOWLEDGED AND AGREED:    
    
/s/ FRANKLIN H. YOHO______________________________________        
Franklin H. Yoho                        Date: August 8, 2016


